     Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 1 of 9 PageID #: 213




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,


v.                                     CRIMINAL ACTION NO. 2:17-cr-00111

EDDIE WAYNE CHAPMAN, JR.,

              Defendant.


                     MEMORANDUM OPINION AND ORDER


       Pending before the court is Defendant’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [ECF No. 50] and an associated

Motion for Appointment of Counsel [ECF No. 49], The court in deciding such motions

will consider the following: whether the defendant has exhausted his or her

administrative remedies, has demonstrated “extraordinary and compelling reasons,”

is not a danger to the safety of others, and the § 3553(a) factors. In deciding what

constitutes “extraordinary and compelling reasons” for release by reason of COVID-

19, a defendant must demonstrate that he or she has a medical condition listed by

the Centers for Disease Control and Prevention as causing an increased risk of severe

illness from COVID-19 and that he or she is at a facility which cannot effectively

prevent the spread of the virus.

       I.    Background

       On January 15, 2018, I sentenced Mr. Chapman to 63 months of imprisonment
   Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 2 of 9 PageID #: 214




followed by 3 years of supervised release after he pleaded guilty to Possession with

Intent to Distribute a Quantity of Methamphetamine and Felon in Possession of a

Firearm. [ECF No. 41]. Mr. Chapman previously filed a Motion for Compassionate

Release, which I denied on October 1, 2020, [ECF No. 48], for failure to exhaust

administrative remedies.

      Mr. Chapman is currently imprisoned at FCI Morgantown in Morgantown,

WV. FCI Morgantown is a minimum-security prison that currently houses 443 total

inmates.      FCI         Morgantown,        Fed.          Bureau      of        Prisons,

https://www.bop.gov/locations/institutions/mrg/ (last visited January 5, 2021). As of

January 5, 2021, there are thirteen active cases among prisoners or staff at FCI

Morgantown.      See       COVID-19     Cases,      Fed.      Bureau        of   Prisons,

https://www.bop.gov/coronavirus (last visited January 5, 2021). Since the beginning

of the pandemic, there have been a total of 121 cases of COVID-19 among FCI

Morgantown inmates.

      II.    Discussion

      The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to



                                         2
    Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 3 of 9 PageID #: 215




the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Mr. Chapman’s sentence under compassionate release, I must

find that he has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons,” and find that his release is consistent with

§ 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR, 2020 WL

2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018). As I will explain, to

find “extraordinary and compelling reasons” exist by reason of COVID-19, Mr.

Chapman has the burden of demonstrating that he has a medical condition listed by

the Centers for Disease Control and Prevention (“CDC”) as causing an increased risk

of severe illness from COVID-19 and that he is at a facility which cannot effectively

prevent the spread of the virus.

   a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment. . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, --- F.3d ---, 2020 WL 7050097, at

*8 (4th Cir. Dec. 2, 2020).




                                          3
    Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 4 of 9 PageID #: 216




      Mr. Chapman attached to his Motion, documents showing that he requested

compassionate release from the warden at FCI Morgantown on October 9, 2020. [ECF

No. 50, at 10]. Mr. Chapman’s request was denied by the warden on October 26, 2020.

[ECF No. 50, at 10]. Because more than thirty days have passed since Mr. Chapman

sent his initial request to the warden, I find that Mr. Chapman has exhausted his

administrative remedies. As such, I now turn to whether Mr. Chapman has alleged

extraordinary and compelling reasons that would justify compassionate release.

    b) Extraordinary and Compelling Reasons

      Once an inmate has satisfied administrative exhaustion, courts may reduce

their sentences upon a finding of “extraordinary and compelling reasons.” See 18

U.S.C. § 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” 1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling




1 The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).


                                          4
    Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 5 of 9 PageID #: 217




reasons listed in Guidelines § 1B1.13 because the Guidelines have not been updated

since the passage of the First Step Act. United States v. McCoy, --- F.3d ---, 2020 WL

7050097, at *8 (4th Cir. Dec. 2, 2020) (“As of now, there is no Sentencing Commission

policy statement ‘applicable’ to the defendants’ compassionate-release motions, which

means the district court need not conform . . . to § 1B1.13 in determining whether

there exist ‘extraordinary and compelling reasons’ for a sentence reduction.”).

“District Courts are ‘empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.’” McCoy, at *9 (quoting United States

v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

      Many courts have found “extraordinary and compelling” reasons “supporting

release on the basis of a combination of dire prison conditions and underlying health

conditions that increase the likelihood of severe illness from COVID-19.” See e.g.,

Bass, 2020 WL 2831851, at *7 (citing e.g., Rodriguez, 2020 WL 1627331, at *9 (finding

an “extraordinary and compelling reason” on the basis of the inmate’s diabetes, high

blood pressure, and liver abnormalities, the outbreak at FCI Elkton, and the short

period remaining on his sentence); United States v. Sawicz, No. 08-CR-287 (ARR),

2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (finding an “extraordinary and

compelling reason” on the basis of the inmate’s hypertension and conditions at FCI

Danbury). I previously granted compassionate release to a defendant who was

immunocompromised—suffering from a liver disease, Hepatitis C. See United States

v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D. W. Va. June 12, 2020);

see also Coronavirus Disease 2019 (COVID-19): People with Certain Medical


                                           5
   Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 6 of 9 PageID #: 218




Conditions,       CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Sept. 20, 2020) (listing

“immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      In addition, many courts rely upon CDC guidance for whether a medical

condition constitutes an “extraordinary and compelling” reason for release. See e.g.,

United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 WL 3410601, at *4 (N.D.N.Y.

Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers for Disease

Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); United States v. Nygren, No. 1:16-CR-00106-

JAW, 2020 WL 4208926, at *12 (D. Me. July 22, 2020) (“Based on the medical records

in this case and the CDC guidance . . . .”); United States v. Bell, No. 18-CR-60115-

BB-4, 2020 WL 4217724, at *4 (S.D. Fla. July 23, 2020) (“CDC guidance indicates

that individuals with the following health conditions are at a higher risk of

contracting severe illness due to COVID-19 . . . .”). And many courts reject

compassionate release petitions when the defendant does not suffer from any

conditions recognized by CDC as causing an increased risk of severe illness from

COVID-19. See e.g., United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*19 (E.D. Pa. July 6, 2020) (“Mr. Adeyemi’s asthma does not currently fit the Centers

for Disease Control and Prevention’s high-risk category.”); United States v. Mollica,

No. 2:14-CR-329-KOB, 2020 WL 2811504, at *3 (N.D. Ala. May 29, 2020) (“Ms.

Mollica is under 65 and the CDC has not listed the underlying conditions from which



                                          6
    Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 7 of 9 PageID #: 219




she suffers as creating particular risk for COVID-19.”); United States v. Arroyo, No.

2:19-CR-54-1-TLS-JPK, 2020 WL 3118787, at *4 (N.D. Ind. June 12, 2020) (“High

cholesterol is not listed on the CDC website as a risk factor related to COVID-19 . . .

.”); United States v. Cosby, No. 18CR4474-JAH, 2020 WL 3840567, at *4 (S.D. Cal.

July 7, 2020) (“CDC has not listed epileptic seizures as a condition that places

individuals at a higher risk of severe illness.”); United States v. Frazer, No. CR 19-

110, 2020 WL 2404893, at *2 (E.D. Pa. May 12, 2020) (“Sleep apnea is not listed by

the CDC as a serious underlying medical condition that could increase a person’s risk

for severe illness from COVID-19.”).

      I join other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a condition that makes him or her more at risk for developing a serious illness

from COVID-19 and the facility where the inmate is housed has conditions such that

its inmates are at a high risk of contracting COVID-19. See United States v. Raia,

954 F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .”); United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the

detention setting, does not translate to the release of a person accused.”).

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People



                                           7
   Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 8 of 9 PageID #: 220




with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html       (last    visited

[DATE]). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

      If an inmate can demonstrate that he or she has a condition identified by CDC,

next, the defendant must show that his or her prison conditions are such that BOP

cannot effectively prevent the spread of COVID-19. Factors include but are not

limited to the steps BOP has taken to stop the spread of COVID-19 in that particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

      In his Motion, Mr. Chapman alleges that he suffers from hypertension, high

cholesterol, and obesity. However, Mr. Chapman provides no other details about his

alleged conditions, and failed to attach any medical records or other documentary

evidence to demonstrate their existence. Because Mr. Chapman has not

demonstrated that he does, in fact, have a condition on the CDC’s list, I am unable to

find extraordinary and compelling reasons to justify his release.

      III.    Conclusion

      For the foregoing reasons, Defendant’s Motion for Compassionate Release

[ECF No. 50] and the associated Motion for Appointment of Counsel [ECF No. 49] are

DENIED without prejudice. The court DIRECTS the Clerk to send a copy of this




                                          8
   Case 2:17-cr-00111 Document 51 Filed 01/06/21 Page 9 of 9 PageID #: 221




Order to the defendant and counsel, the United States Attorney, the United States

Probation Office, and the United States Marshal.

                                      ENTER:       January 5, 2021




                                        9
